DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "topmost" in claims 3, 10, and 17 is a relative term which renders the claim indefinite.  The term "topmost" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkiraju (US 20180121986 A1).

Regarding Claim 1, Akkiraju discloses a computer program product for an online search engine generating search query results (Fig. 2; [0068]: The selection of a recommended product or set of products may be performed, for example, by searching a product database for candidate products… and then generating an optimized set of products), the computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied therewith (Fig. 2, system memory 220), the computer readable program code being configured, when executed by a processor ([0008]: FIG. 2 is a block diagram of a processor and components of an information handling system), to: 
generate a user interface (UI) on a computing device with an electronic display ([0026]: FIG. 1 depicts… a first computing system 14 and associated display screen 12 for displaying a user interface 13); 
generate a search query field configured to receive a user's search query topic ([0026]: The IBM Watson™ knowledge manager system may receive an input question which it then parses to extract the major features of the question, that in turn are then used to formulate queries); 
retrieve from one or more online data sources, sets of data associated with the search query topic ([0026]: a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question); 
assemble the retrieved sets of data into time series data related to the search query ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data);
determine, based on the time series data, a plurality of driving factors associated with the search query topic (Fig. 9; [0067]: The association analysis 954 assesses relevance factors related to perception gaps. The relevance factors may be, for example, the weightings associated with the principle driving factors); and 
display the driving factors associated with the search query topic in the user interface ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).

Regarding Claim 2, Akkiraju discloses the computer program product of claim 1, further comprising computer readable code configured to: 
determine from the time series data, a predictive ability value of a time series ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values…  which the self-brand gaps detection engine 930 of the personal brand gap assessment system 900 may use to compute first order and second order derivatives based on the time series data for purposes of detecting the general trend of increasing or decreasing brand metric values based on a comparison of current and previous values of these metrics. See also para [0029]-[0030], [0067]-[0074]); and
determine the plurality of driving factors based on the predictive ability value of a time series associated with respective driving factors ([0068]: Based on an evaluation of the severity of the gaps between the actual brand personality 910 and the intended brand personality 920, as well as the identification of the principle driving factors for affecting the predicted or inferred brand personality perceptions, the recommendation engine 960 selects products to be recommended. See also [0067]-[0074]).

Regarding Claim 3, Akkiraju discloses the computer program product of claim 2, further comprising computer readable code configured to: 
rank the time series data based on the predictive ability value of their respective associated time series ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values…  for purposes of detecting the general trend of increasing or decreasing brand metric values based on a comparison of current and previous values of these metrics); and 
display a topmost number of the driving factors based on the ranking of their respective time series data ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).

Regarding Claim 4, Akkiraju discloses the computer program product of claim 3, further comprising computer readable code configured to: supply the ranked time series data to a neural network model; and generate, by the neural network model, predicted conditional distribution of future values of the search query topic based on the ranked time series data (Fig. 6; [0052]: In selected embodiments, the individual product candidate generator subsystem 611 processes the product's brand personalities 601 in the database to rank them based on a similarity measure… and develops regression models that can make predictions from the product information, such as product descriptions, reviews and related online discussions).

Regarding Claim 5, Akkiraju discloses the computer program product of claim 4, further comprising computer readable code configured to: 
generate a feature in the UI, wherein the feature is configured to let the user edit, add to, delete from, or change one of the displayed driving factors (Fig. 8, user interface 800; [0065]: A severity rating may be computed… by calculating numerical differences of the actual brand personality 910 and the desired brand personality 920, on… a principle driving factor basis; [0066]: If the severity rating is too high (e.g., above a specified threshold), indicating that the probability of achieving the desired self-brand is too low, the user can use this rating as feedback to help them adjust their desired self-brand interactively); 
re-generate, by the neural network model, the predicted conditional distribution of future values of the search query topic in response to the user edited, added, deleted or changed displayed driving factor; and display in the UI changed predictions of the conditional distribution of future values of the search query topic ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 6, Akkiraju discloses the computer program product of claim 1, further comprising computer readable code configured to: 
display, in the UI, a graphical representation of the determined plurality of driving factors as a network of nodes pointing to a label of the search query topic; configure the nodes in the UI, to be selectable ([0011]: FIG. 5 is a simplified illustration of a user interface for providing user input to select a desired self-brand from a set of representative self-brands in accordance with selected embodiments of the present disclosure); 
 in response to a user selection of a node, display as a pop-up graphic, an underlying data source for the driving factor represented by the selected node ([0067]: In this way, each user 401 may be prompted to input their desired imagery based on a set of simplified or representative personal images 413 (e.g., self-brands 501-504 shown in FIG. 5). The desired self-brand predictor subsystem 410 then outputs a user's desired self-brand rating vector 420).

Regarding Claim 7, Akkiraju discloses the computer program product of claim 6, further comprising computer readable code configured to: 
include a user selectable feature in the UI configured to edit the selected node from the network of nodes ([0066]: As will be appreciated, the severity analysis 952 performed at the gap diagnosis engine 950 may compute and display the severity rating on the user interface 800… the user can use this rating as feedback to help them adjust their desired self-brand interactively); and 
display a change in a forecast of predicted future values for the search query topic based on the edit to the selected node ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 8, Akkiraju discloses a method of generating search query results and operating an online search engine (Fig. 2; [0068]: The selection of a recommended product or set of products may be performed, for example, by searching a product database for candidate products… and then generating an optimized set of products), comprising: 
generating a user interface (UI) on a computing device with an electronic display ([0026]: FIG. 1 depicts… a first computing system 14 and associated display screen 12 for displaying a user interface 13); 
generating a search query field configured to receive a user's search query topic ([0026]: The IBM Watson™ knowledge manager system may receive an input question which it then parses to extract the major features of the question, that in turn are then used to formulate queries);
retrieving from one or more online data sources, sets of data associated with the search query topic ([0026]: a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question); 
assembling the retrieved sets of data into time series data related to the search query ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values);
determining, based on the time series data, a plurality of driving factors associated with the search query topic (Fig. 9; [0067]: The association analysis 954 assesses relevance factors related to perception gaps. The relevance factors may be, for example, the weightings associated with the principle driving factors); and 
displaying the driving factors associated with the search query topic in the user interface ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).

Regarding Claim 9, Akkiraju discloses the method of claim 8, further comprising:
determining from the time series data, a predictive ability value of a time series ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values…  which the self-brand gaps detection engine 930 of the personal brand gap assessment system 900 may use to compute first order and second order derivatives based on the time series data for purposes of detecting the general trend of increasing or decreasing brand metric values based on a comparison of current and previous values of these metrics. See also para [0029]-[0030], [0067]-[0074]); and
determining the plurality of driving factors based on the predictive ability value of a time series associated with respective driving factors ([0068]: Based on an evaluation of the severity of the gaps between the actual brand personality 910 and the intended brand personality 920, as well as the identification of the principle driving factors for affecting the predicted or inferred brand personality perceptions, the recommendation engine 960 selects products to be recommended. See also [0067]-[0074]).

Regarding Claim 10, Akkiraju discloses the method of claim 9, further comprising:
ranking the time series data based on the predictive ability value of their respective associated time series ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values…  for purposes of detecting the general trend of increasing or decreasing brand metric values based on a comparison of current and previous values of these metrics); and 
displaying a topmost number of the driving factors based on the ranking of their respective time series data ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).

Regarding Claim 11, Akkiraju discloses the method of claim 10, further comprising: supplying the ranked time series data to a neural network model; and generating, by the neural network model, predicted conditional distribution of future values of the search query topic based on the ranked time series data (Fig. 6; [0052]: In selected embodiments, the individual product candidate generator subsystem 611 processes the product's brand personalities 601 in the database to rank them based on a similarity measure… and develops regression models that can make predictions from the product information, such as product descriptions, reviews and related online discussions).

Regarding Claim 12, Akkiraju discloses the method of claim 11, further comprising:
 generating a feature in the UI, wherein the feature is configured to let the user edit, add to, delete from, or change one of the displayed driving factors (Fig. 8, user interface 800; [0065]: A severity rating may be computed… by calculating numerical differences of the actual brand personality 910 and the desired brand personality 920, on… a principle driving factor basis; [0066]: If the severity rating is too high (e.g., above a specified threshold), indicating that the probability of achieving the desired self-brand is too low, the user can use this rating as feedback to help them adjust their desired self-brand interactively); 
re-generating, by the neural network model, the predicted conditional distribution of future values of the search query topic in response to the user edited, added, deleted or changed displayed driving factor; and displaying in the UI changed predictions of the conditional distribution of future values of the search query topic ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 13, Akkiraju discloses the method of claim 8, further comprising: 
displaying, in the UI, a graphical representation of the determined plurality of driving factors as a network of nodes pointing to a label of the search query topic; configuring the nodes in the UI, to be selectable ([0011]: FIG. 5 is a simplified illustration of a user interface for providing user input to select a desired self-brand from a set of representative self-brands in accordance with selected embodiments of the present disclosure); 
in response to a user selection of a node, displaying as a pop-up graphic, an underlying data source for the driving factor represented by the selected node ([0067]: In this way, each user 401 may be prompted to input their desired imagery based on a set of simplified or representative personal images 413 (e.g., self-brands 501-504 shown in FIG. 5). The desired self-brand predictor subsystem 410 then outputs a user's desired self-brand rating vector 420).

Regarding Claim 14, Akkiraju discloses the method of claim 13, further comprising:
including a user selectable feature in the UI configured to edit the selected node from the network of nodes ([0066]: As will be appreciated, the severity analysis 952 performed at the gap diagnosis engine 950 may compute and display the severity rating on the user interface 800… the user can use this rating as feedback to help them adjust their desired self-brand interactively); and 
displaying a change in a forecast of predicted future values for the search query topic based on the edit to the selected node ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 15, Akkiraju discloses an online host server, comprising: a network connection; a memory storage device; and a processor coupled to the network connection and connected to the memory storage device (Fig. 1, server 101), wherein computer executable instructions in the memory storage device configure the processor to: 
generate a user interface (UI) on a computing device with an electronic display ([0026]: FIG. 1 depicts… a first computing system 14 and associated display screen 12 for displaying a user interface 13); 
generate a search query field configured to receive a user's search query topic ([0026]: The IBM Watson™ knowledge manager system may receive an input question which it then parses to extract the major features of the question, that in turn are then used to formulate queries); 
retrieve from one or more online data sources, sets of data associated with the search query topic ([0026]: a set of hypotheses, or candidate answers to the input question, are generated by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question); 
assemble the retrieved sets of data into time series data related to the search query ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values);
determine, based on the time series data, a plurality of driving factors associated with the search query topic (Fig. 9; [0067]: The association analysis 954 assesses relevance factors related to perception gaps. The relevance factors may be, for example, the weightings associated with the principle driving factors); and 
display the driving factors associated with the search query topic in the user interface ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).

Regarding Claim 16, Akkiraju discloses the host server of claim 15, wherein the processor is configured to: 
determine from the time series data, a predictive ability value of a time series ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values…  which the self-brand gaps detection engine 930 of the personal brand gap assessment system 900 may use to compute first order and second order derivatives based on the time series data for purposes of detecting the general trend of increasing or decreasing brand metric values based on a comparison of current and previous values of these metrics. See also para [0029]-[0030], [0067]-[0074]); and
determine the plurality of driving factors based on the predictive ability value of a time series associated with respective driving factors ([0068]: Based on an evaluation of the severity of the gaps between the actual brand personality 910 and the intended brand personality 920, as well as the identification of the principle driving factors for affecting the predicted or inferred brand personality perceptions, the recommendation engine 960 selects products to be recommended. See also [0067]-[0074]).
Regarding Claim 17, Akkiraju discloses the host server of claim 16, wherein the processor is configured to: 
rank the time series data based on the predictive ability value of their respective associated time series ([0062]: In addition, the actual personality input data 910 and intended personality input data 920 may be measured over time with time-stamped series data of BPS brand rating values…  for purposes of detecting the general trend of increasing or decreasing brand metric values based on a comparison of current and previous values of these metrics); and 
display a topmost number of the driving factors based on the ranking of their respective time series data ([0067]: The principle driving factor (e.g., measured by the Linguistic Inquiry and Word Count (LIWC) over time) and the brand personality trait rating values over time can be viewed as two time series data sets).

Regarding Claim 18, Akkiraju discloses the host server of claim 17, wherein the processor is configured to: supply the ranked time series data to a neural network model; and generate, by the neural network model, predicted conditional distribution of future values of the search query topic based on the ranked time series data (Fig. 6; [0052]: In selected embodiments, the individual product candidate generator subsystem 611 processes the product's brand personalities 601 in the database to rank them based on a similarity measure… and develops regression models that can make predictions from the product information, such as product descriptions, reviews and related online discussions). 

Regarding Claim 19, Akkiraju discloses the host server of claim 18, wherein the processor is configured to: 
generate a feature in the UI, wherein the feature is configured to let the user edit, add to, delete from, or change one of the displayed driving factors (Fig. 8, user interface 800; [0065]: A severity rating may be computed… by calculating numerical differences of the actual brand personality 910 and the desired brand personality 920, on… a principle driving factor basis; [0066]: If the severity rating is too high (e.g., above a specified threshold), indicating that the probability of achieving the desired self-brand is too low, the user can use this rating as feedback to help them adjust their desired self-brand interactively); 
re-generate, by the neural network model, the predicted conditional distribution of future values of the search query topic in response to the user edited, added, deleted or changed displayed driving factor; and display in the UI changed predictions of the conditional distribution of future values of the search query topic ([0066]: Once the user adjusts the desired self-brand (e.g., lowers their expectation), the system will take the updated desired self-brand as the input and output the updated severity rating).

Regarding Claim 20, Akkiraju discloses the host server of claim 16, wherein the processor is configured to:
draw a random number of the time series of data for an efficient calculation of predictive abilities (Fig. 4; [0045]: the persona-style input subsystem 412 may include one or more cluster models which are applied to the user information 402 and/or survey data collected from the user 401 in order to generate a comprehensive taxonomy of the user's desired personal imagery. An example of how the taxonomy is used to simplify the user input is shown in FIG. 5. See [0033], [0042]-[0044]); 
supply the randomly drawn time series of data to a neural network model ([0045]: To generate the set of representative self-brands 501-504 for selection by the user 401, the persona-style input subsystem 412 is connected to receive and process the survey data collected from the user 401 or extracted from the user information 402 as ground truth to model the user's 401 desired personal imagery); and 
train the neural network model to determine the predictive ability value of a time series based on the randomly drawn time series of data ([0045]: For example, structured prediction models may be trained using the survey answers from the user(s) 401 and user information 402 to address the interrelations of predicted variables… The desired self-brand predictor subsystem 410 then outputs a user's desired self-brand rating vector 420 which quantifies the user's desired personal imagery with a set of dimensions representing the desired (goals) brand personality for the user in vector form).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168